No. 99-30056
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 99-30056
                          Summary Calendar


RANDY TUCKER,

                                           Petitioner-Appellant,
versus

BURL CAIN, Warden, Louisiana
State Penitentiary,

                                           Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                      USDC No. 98-CV-360-LLM
                        - - - - - - - - - -
                          January 21, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Randy Tucker, a Louisiana prisoner (# 94614), appeals the

district court’s dismissal of his petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2254.    This court granted

Tucker a certificate of appealability (“COA”) on the issue

whether his petition was barred by the one-year limitations

period of 28 U.S.C. § 2244(d), among other issues.

     Tucker argues that he was entitled to the application of

§ 2244(d)(1)(B), which extends the limitation period as long as a

state-created, unconstitutional “impediment” prevents the filing


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30056
                                -2-

of a petition.   Tucker asserts that prison officials confiscated

all of his legal materials, including his already-prepared § 2254

petition, on April 9, 1997, approximately two weeks before the

judicially-created one-year grace period expired, see Flanagan v.

Johnson, 154 F.3d 196, 201-02 (5th Cir. 1998), and did not return

them to him until January 1998.    He maintains that this violated

his constitutional right of access to the courts.    See Bounds v.

Smith, 430 U.S. 817, 821 (1977).   Tucker has not shown, however,

that the confiscation of these materials was not “‘reasonably

related to legitimate penological interests,’” see Lewis v.

Casey, 518 U.S. 343, 361 (1996) (quoting Turner v. Safley, 482
U.S. 78, 89 (1987)), in that the evidence reflects that Tucker at

the time had reasonably been suspected of forging court orders in

an effort to gain the release of himself and other inmates.

     Similarly, Tucker has not shown that he was entitled to

equitable tolling of the limitations period, see Davis v.

Johnson, 158 F.3d 806, 810-11 (5th Cir. 1998), cert. denied, 119
S. Ct. 1474 (1999) (§ 2244(d) period may be equitably tolled in

“exceptional circumstances”), as Tucker did not “come into court

with clean hands.”   See Precision Instrument Mfg. Co. v.

Automotive Maint. Mach. Co., 324 U.S. 806, 814 (1945).

     Accordingly, the district court’s judgment is AFFIRMED.